DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
The abstract of the disclosure is objected to because:
Phrases that can be implied, such as “The present disclosure is” (see line 1) should not be present therein.
Correction is required.  See MPEP § 608.01(b).

Specification
The disclosure is objected to because of the following informalities: 
In paragraph 0041, lines 11 and 13 (the last line), “end 26” should be “end 28”;
In paragraph 0042, line 2, “bristles 32” should be “bristles 24”;
In paragraph 0042, lines 9 and 10 (the last line), “eight” should be “ten” (see Figure 3);
In paragraph 0051, line 4, “end 26” should be “end 28;
In paragraph 0054, line 4, “bristle 40” should be “bristle 50”; and
In paragraph 0067, line 2 should be completed.
Appropriate correction is required.


Claim Objections
Claim 8 is objected to because of the following informalities:  
In regard to claim 8, on line 1, “at least bristle” should be “at least one bristle”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 2-7, 9-13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 1-4, 7, 9-13, 15-17, 19 and 20, the terms/phrases “and/or”, “substantially” and “about” renders the claims indefinite in that the metes and bounds of the claim have not been clearly defined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Canton et al. (US 2004/0211018, hereinafter Canton).
In regard to claim 1, Canton discloses a broom (see Figure 9 and paragraph 0012) including:
 an elongated handle 45 having a first end and a second end;
a broom head 43 including a “receiver” (defined at the location at which the handle is connected to the broom head) for coupling the broom head to the second end of the elongated handle and a plurality of bristles extending from the broom head (see Figure 9 and paragraph 0026, lines 1-5); and
an agent (defined by the outer layer 22 of the bristle, see Figure 2) applied to at least one bristle in the plurality of bristles (see paragraph 0017, it is noted the “outer layer” in this paragraph is mistakenly referred to as element 20, as opposed to element 22).
In regard to claim 2, the agent is an antibacterial agent (see paragraph 0017, lines 1-3).
In regard to claim 3, the agent must be one of a solid, liquid or gas.
In regard to claim 7, the bristles are shown to be substantially straight.
In regard to claim 8, at least one bristle includes an elongated member and at least one side member 34 (see Figure 6) coupled to and extending away from the elongated member.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Canton in view of Konig et al. (US 2021035047, hereinafter Konig), Howard (U.S. Patent 4,244,168) and Raw (U.S. Patent 3.087,223).
In regard to claims 9-18, although the Canton reference does not disclose the claimed shapes and arrangement of bristles, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that the bristles in the Canton device can be shaped and arranged in a wide variety of shaped and arrangements, including those claimed, without effecting the overall operation of the device, especially since the Applicant has not indicated the shape and arrangements of bristles is critical to the overall operation of the device (as evidence by the wide variety of disclosed bristle shapes and arrangements and the Canton reference in no way limits the shape and arrangement of the bristles.  In support of this position, attention is directed to the Konig, Howard and Raw references, which disclose other brushes/mops having bristles which may be bent (see Howard and Raw) or helical (see Konig paragraph 0145, line 3 and claim 59) and be arranged in rows/columns wherein the rows and columns include bristles having different shaped (see Raw, Figures 1-3 and Konig, Figures 18 and 20) in order to impart specific advantages to the brush/mop heads.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made the bristles in the Canton device can be shaped and arranged in a wide variety of shaped and arrangements, including those claimed, depending on the needs of the user.

Allowable Subject Matter
Claims 4-6, 19 and 20 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Saccoccio et al. reference is cited for disclosing another brush having a handle 55, a broom head 31 having a receiver 50 thereon for coupling the handle to the broom head, bristles 40 extending from the broom head and an antibacterial agent applied to the bristles (see paragraph 0009, lines 1-4).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
6/15/22

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754